Case 1:19-cv-00037-PB Document 1-4 Filed 01/10/19 Page 1 of 1
1544 <R°“°°/"> CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRU('TI()NS ()N NEXT PAGE ()F THIS F()RM)

 

I. (a) PLAINTlFFS DEFENDANTS
Etty Tham Todd Lyons, Director, US |CE and Christopher Brackett, Supt.
Stratford County House of Corrections
(b) County of Residence of First Listed Plaintiff SfraffOrd _____ County of Residence of First Listed Det`endant __ __ ¢_
(EXCEPrl/v U.s. PLA)NT)FF cA sEs) u)v U.s, PLA/)v T/FF 01 sEs 0)vL Y;

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATl()N ()F
THE TRACT ()F LAND lNVOLVED.

SC) Altomeys (F irm Name, Address, and Telephone Number) A_ttomeyS (lfKrmwn)
Wi |iam A. Hahn, Hahn & Matkov, 36 Bromlie|d Street, Suite 500, Boston, Unlted States Attorney, Concord, NH
MA 02108 ph. 617-338-8333

 

 

H. BASIS OF JURlSDlCTION (Pluce an ",\"' in One Box ()n/_v) l". ClTlZENSHlP OF PR|NC|PAL PARTIES (Place an "\"' in One Bo.\‘fz)r ]’laimi/f'
(Fm' l)i\'er.s'ir_\' Cu.res On[\') and ()nv B¢)xfor Dejéndam)
D 1 U.S. Govemment g 3 Federal Question PTF DEl-` PT|" DEF
Plaintitt" (U.S. GovernmenlNo/a Part_v) Citizen ofThis State Cl l ij l |ncorporatednr|’rincipal Place C| 4 D 4
of Business ln This State
Cl 2 U.S. Govemment Cl 4 Diversity Citizen of Another S!ate CJ 2 111 2 |ncorporated and Principal P|ace C\ 5 D 5
Defendan! (Indicale Ci/izenship of Parties in hem lll) of Business ln Another State
Citizen or Subject ofa 111 3 D 3 1-`0reign Nation 13 6 111 6
Foreign Country

 

 

 

    
 

' N:\rurc 01 Quit (`odc Dc *ri tion.s.

lV NATURE OF SUIT (Placea ‘X On B 0)1/_v)l Click here fo

 

l 10 insurance PERSONAL INJURY FERSONAL lNJURY Cl 625 Dmg Related Seizure ij 422 Appeal 28 USC 158 Cl 375 False C|aims Act

 

   
 
   

13
D 120 Marine D 310 Airplane CI 365 Personal lnjury - of Property 21 USC 881 D 423 Withdrawal C\ 376 Qui Tam (31 USC
13 130 Miller Act D 315 Airplane Product Product Liability CJ 690 Other 28 USC 157 3729(a))
Cl 140 Negotiable 1nstrument Liability D 367 Health (`,are/ 111 400 State Reapportionment
Cl 150 Recovcry of Overpayment CJ 320 Assault. Libel & Pharmaccutical ' " ` 111 410 Antitrust
& Ent`orcement ofJudgment Slander Personal lnjury . D 430 Banks and Banking
Cl 151 Medicare Act ij 330 Federal Employers‘ Product Liability Cl 830 Patent 111 450 Commerce
C| 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal 111 835 Patent - Abbreviated 13 460 Depor!ation
Student Loans Cl 340 Marine lnjury Product New Drug App|ication E.\ 470 Racketeer lnf'|uenced and
(Excludes Vcterans) Cl 345 Marine Product Liability El 840 Trademark Corrupt Organizations
C| 153 Recovery of Overpayment Liability PERSONAL PROPERTY » §z Cl 480 Consumer Credit
ofVeteran’s Benef'tts 0 350 Motor Vehicle D 370 Other Fraud Cl 710 Fair Labor Standards C| 861 1~11A (1395t`1) ij 490 Cab|e/Sat TV
D 160 Stockholders’ Suits Cl 355 Motor Vehicle 13 371 Tru!h in Lending Act |J 862 Black Lung (923) C| 850 Securities/Commodities/'
13 190 Other Contract Product Liability Cl 380 Other Personal D 720 Labor/Managemem D 863 DIWC/DlWW (405(g)) Exchange
Cl 195 Contract Product Liability D 360 Other Personal Property Damage Re|ations C| 864 SSID Title XVI C\ 890 Other Staiutory Actions
13 196 Franchise lnjury Cl 385 Property Damage CI 740 Railway Labor Act ij 865 RSl (405(g)1 Cl 891 Agricu|tural Acts
0 362 Personal Injury - Product Liability 111 751 Fami|y and Medical 13 893 Environmental Matters
Medical Mal- actice l.eave Act 13 895 Freedom ot` lnl`onnation

   
      

   
 

 

' D 790 Other Labor Litigation M Act

     

CJ 210 Land Condemnation

 

Cl 440 Other Civil Rights Habeas Corpus: 13 791 Employee Retirement C| 870 Taxes (U.S. Plaintiff U 896 Arbitration
D 220 Foreclosure ij 441 Voting g 463 Alien Detainee lncome Security Act or Det`endam) C| 899 Administrative Procedure
D 230 Rent Lease & Ejectment ij 442 Employment IJ 510 Motions to Vacate C| 871 lRS_Third Par!y Act/Review or Appeal of
13 240 Torts to Land 111 443 Housing/ Sentence 26 USC 7609 Agency Decision
Cl 245 Tort Product Liability Accommodations ij 530 General Cl 950 Constitutionality of
C| 290 All Other Real Propeny Cl 445 Amer. waisabilities - Cl 535 Death Penalty ` ` ` State Statutes
Employment Other: 13 462 Naturalization Application
El 446 Amer. w/Disabilities - Cl 540 Mandamus & Other C| 465 Other Immigration
Other D 550 Civil Rights Actions

C| 448 Education C| 555 Pn'son Condition
U 560 Civil Detainee -

Conditicns ot`

 

 

 

 

 

Cont'mement
V. ORlGlN (P/ace an "X" in One Box On/y)
al Original4 13 2 Removed from Cl 3 Remanded from CJ 4 Reinstated or D 5 Transfen-ed from Cl 6 Multidistrict Cl 8 Multidistrict
Proceedmg State Court Appellate Court Reopened Ano;h¢\- [)istric\ Liligation - I.itigation -

(sperify) Transfer Direct File
Cile the U.S. Civil Slatul€ under Which you arc filing (Do not tile jurisdictional statutes unless diversity):
28 USC sec. 2241
Brief description of cause:
habeas corpus on behalfo indonesian |CE detainee in Strafford County NH facility under contract with |CE

 

VI. CAUSE OF ACTlON

 

 

 

 

 

VIl. REQUESTED IN El cHECK IF THIS ls A CLAss ACTlON DEMAND s CHECK YES only if demanded in Complai“l¢
COMPLAINT: UNDER RULE 23, F-R-Cv-P~ JuRY DEMAND: n Yes XNO
Vlll. RELATED CASE(S) 1 4
lF ANY 'S“ '”S’”“°”°"”" JUDGE chief Judge LaPlame nocKET NUMBF.R 18-cv-6311L __
DATE SlGNATURE OF A'ITORNEY OF RECORD
01/10/2019 Wi||iam A. Hahn
FOR OFFlCE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

